Searls, C.
This is an action on a promissory note, dated September 1,1890, made by Robert Broder for two thousand eight hundred and eighty dollars, payable sixty days after date, without grace, with interest at six per cent per annum, to W. H. Sigourney, or order, “Due at the Bank of Visalia of Harrell & Son.”
*284Robert Broder, the maker of the note, made default. Defendant W. H. Sigourney answered, and a trial was had before the court without the intervention of a jury, and judgment entered in favor of plaintiff and against said defendants, from which judgment and from an order denying his motion for a new trial defendant Sigourney appeals.
The first point made by the appellant is that there was no sufficient evidence of the execution of the note by Robert Broder, the alleged maker thereof, or of its indorsement by Sigourney or Charles H. Wood.
A copy of the note is set out in the complaint with the indorsements thereon, and it is specifically averred therein that it was made by Robert Broder, indorsed by Sigourney and Wood before maturity, and by the American Bank and Trust Company. None of these averments are denied in the answer, except the indorsement by the American Bank and Trust Company, as to which last-mentioned indorsement there was proof. As to the others no evidence was necessary.
The only important contention in the case relates to the sufficiency of the demand upon the maker, and notice of dishonor to defendant Sigourney as an indorser.
. As before stated, the note was dated September 1, 1890, and was payable sixty days after date.
“The time within which any act provided by law is to be done is computed by excluding the first day and including the last, unless the last day is a holiday, and then it is also excluded.” (Civ. Code, sec. 10.)
There are no days of grace allowed in this state. (Civ. Code, sec. 3181.)
Defendant Sigourney was an indorser before maturity of the promissory note, and, not having waived demand and notice, it was essential to his liability that such demand should have been made upon the very day upon which the note fell due, which was on Friday October 31, 1890.
The demand not having been made upon the maker *285of the note until Saturday, November 1, 1890, was one day too late (Civ. Code, sec. 3131, subd. 5), and no excuse therefor having been claimed or proven, the effect was to discharge the defendant Sigourney from his liability as an indorser.
It follows that defendant’s motion for a nonsuit should have been granted, and that the finding of the court below, “ that at maturity the said note was duly presented to said Robert Broder (the maker), and payment thereof demanded,” etc., is wholly unsupported by the evidence.
The judgment and order appealed from should be reversed, and the cause remanded for such action as may be consistent with this opinion.
Britt, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment and order appealed from are reversed and the cause remanded for such action as may be consistent with this opinion.
Harrison, J., Garoutte, J., Van Fleet, J.
Hearing in Bank denied.